 



Exhibit 10.5
Edward F. Sadler
Michaels Stores, Inc.
Fiscal Year 2006
Bonus Plan
Executive Vice President -
Store Operations

 



--------------------------------------------------------------------------------



 



Fiscal Year 2006 Bonus Plan
Purpose
The Fiscal Year 2006 Bonus Plan has been developed to provide financial
incentives to those members of management that can make an important
contribution to Michaels success and to encourage those members to remain with
the Company.
Eligibility

1.   To be eligible for a bonus under the Fiscal Year 2006 Bonus Plan, an
associate must be in a bonus eligible position during Fiscal Year 2006. The
Fiscal Year begins on January 29, 2006, and concludes on February 3, 2007.

2.   An associate must be employed with the Company, in good standing (see #8),
and in a bonus eligible position at the time of bonus payout in order to be
eligible to receive a bonus. If an associate is not employed in a bonus eligible
position at the beginning of the fiscal year, but assumes a bonus eligible
position during the fiscal year, he/she will be eligible to earn a prorated
bonus based upon the number of full months that he/she was in the bonus eligible
position. Individuals who assume a bonus eligible position on or before the 15th
of the month will receive credit for that entire month. Individuals who assume
such a position after the 15th will not receive credit for that month.

3.   Bonus payments will normally occur by April 15th, following the end of the
fiscal year. Associates must be employed at the time of bonus payout in order to
be eligible to receive a bonus.

4.   Anyone hired or placed in a bonus eligible position after November 15, 2006
will not be eligible to earn a bonus under the Fiscal Year 2006 Bonus Plan.

5.   Any associate who is on leave of absence longer than 90 days in Fiscal Year
2006 may be eligible to earn a prorated bonus for time worked during the fiscal
year, in accordance with the normal proration guidelines outlined in this
document.

6.   An associate must be in an active status for at least one month of Fiscal
Year 2006, as defined in this document, to be eligible for any bonus
consideration.

7.   If an associate is promoted or changes position during the fiscal year, the
associate may be eligible for bonus earnings calculated using the number of full
months (see #2) in each position, the respective base salaries, and the
applicable target bonus amount(s).

8.   An associate must be in “good standing” at the time of bonus payout to be
eligible for a Fiscal Year 2006 bonus. An associate does not meet this
requirement if: 1) he/she receives an overall performance rating of
“Unacceptable” for FY 2006; and/or 2) at the time of bonus payout (check date),
he/she is on a Performance Improvement Plan (“PIP”) that was initiated during FY
2006. Associates who are on a Performance Improvement Plan that is initiated in
FY 2007 will be eligible for a bonus payment for FY 2006.

Page 2 of 6



--------------------------------------------------------------------------------



 



How a Bonus Is Earned
The following factors must be satisfied in order for an eligible associate to
earn a bonus under the Fiscal Year 2006 Bonus Plan.

1.   The associate must be eligible as set forth in the Eligibility section of
the Fiscal Year 2006 Bonus Plan.

2.   In order to earn a bonus under the Fiscal Year 2006 Bonus Plan, an
associate must be employed by the Company, in a bonus eligible position, at the
time bonuses are paid. If an associate is not employed by the Company in a bonus
eligible position at the time bonuses are paid, regardless of the reason for
termination of employment, the associate does not earn a bonus under the Fiscal
Year 2006 Bonus Plan.

3.   An associate does not earn a bonus payment for FY 2006 if: 1) he/she
receives an overall performance rating of “Unacceptable” for FY 2006 and/or 2)
at the time of bonus payout he/she is on a Performance Improvement Plan (“PIP”)
that was initiated during FY 2006. Associates who are on a Performance
Improvement Plan that was initiated in FY 2007 will be eligible for a bonus
payment for FY 2006.

The Company anticipates that this bonus plan will be part of an ongoing bonus
program, but the Company does not guarantee that the program will in fact
continue for future periods or that the terms, amounts or measures of the
program will not change.
When bonuses are earned, the Company typically makes bonus payments in April of
the following fiscal year.
Bonus Payout Formula
Bonus payouts will be based upon your earned percentage multiplied by your base
salary as of the first day of the fiscal year (January 29, 2006). Your earned
percentage will be based upon actual performance as compared to Plan.

Page 3 of 6



--------------------------------------------------------------------------------



 



Bonus Plan Measures, Definitions & Financial Targets
Fiscal Year 2006 Bonus plan measures, definitions and financial targets are as
follows:

                          Financial Target Plan Measure   Measure Definition  
Plans Using This Measure   $ or %
Michaels Stores Inc. Company Profit Before Taxes ($)
  Gross sales less cost of sales, SG&A expenses & interest, plus investment
income and after other income or expenses (excludes effect of one-time charges).
  • Corporate Management
• Distribution
• Marketing
• Merchandising
• Inventory Management
• Store Ops Corporate   • $                    
 
           
Net Income % of Sales (Michaels Stores, U.S. & Canada)
  Net Sales less all costs and expenses on the store income statement, excluding
the effect of share based compensation expenses.   • Store Ops Corporate
Management   • ___%
 
           
Operating Income % of Sales (Michaels Stores, U.S. & Canada) Company / Zone
  Net Sales less all costs and expenses on the store income statement, excluding
the effect of bonus and share based compensation expenses.   • Store Ops
• Store Ops Support   • n/a
 
           
Store Sales Plan (Michaels Stores, U.S. & Canada) Company / Zone
  Net sales on store income statement.   • All Store Ops   •
$                    
 
           
Net Buyer
Contribution ($)*
  Scan margin plus entitlements & other allowances.   • Merchandising   • n/a
 
           
 
      • Merchandising    
Merchandise
Comp Store Sales
Plan ($)
  Sales increase in stores open at least 13 months   • Marketing
• Inventory Management   • $                    
 
           
Company
Monthly Average
Inventory ($) per
store
  Avg. inventory per store for the 13 months 1/06 through 1/07 divided by 13.
(Includes stores, warehouse, in-transit only)   • Merchandising
• Inventory Management   • $                    
 
           
Supply Chain
Expense Ratio
  Ratio (%) of supply chain expenses ($) to volume ($)   • Distribution
Corporate   • n/a
 
           
Specific DC
Performance
  Ratio (%) of DC expense ($) to volume ($)   • Distribution Center
   Management   • n/a

 
*May include inter-company profit allocation where applicable.

Page 4 of 6



--------------------------------------------------------------------------------



 



2006 Bonus Plan — Executive Vice President — Store Operations

          Bonus Criteria   Point Value
1. Michaels Stores Inc. Company Profit Before Taxes ($M)
    30  
2. Stores Sales Plan (Michaels Stores, U.S. and Canada)
    40  
3. Net Income % of Sales (Michaels Stores, U.S. and Canada)
    40  
Total Points:
    110  

1. Michaels Stores Inc. Company Profit Before Taxes ($M)
30 Potential Points
Plan:

      % of Plan   Points Earned
103+% ($___)
  30
101.5% ($___)
  25
Plan 100% ($___)
  20
98% ($___)
  15
96% ($___)
  10
94% ($___)
  5
Less than 94%
  0

2. Stores Sales Plan (Michaels Stores, U.S. and Canada)
40 Potential Points
Plan:

      % of Plan   Points Earned
103+% ($___)
  40
102% ($___)
  35
Plan 100% ($___)
  30
99% ($___)
  25
98% ($___)
  20
97% ($___)
  15
96% ($___)
  10
95% ($___)
  5
Less than 95%
  0

Page 5 of 6



--------------------------------------------------------------------------------



 



2006 Bonus Plan — Executive Vice President — Store Operations
3. Net Income % of Sales
(Michaels Stores, U.S. and Canada)
40 Potential Points
Plan:

      % of Plan   Points Earned
+0.50% (___%)
  40
+0.25% (___%)
  35
Plan 0.00% (___%)
  30
-0.25% (___%)
  25
-0.50% (___%)
  20
-0.75% (___%)
  15
-1.00% (___%)
  10
More than -1.00% (___%)
  0

Bonus Payout Matrix

      Total Points Earned   Bonus Payout % of Salary
Super - 100+
  60%
Stretch - 90
  50%
Target - 80
  40%
75
  35%
70
  30%
65
  25%
60
  20%
55
  15%
Less than 55
  0%

Example
* Actual results are 100% of Criterion 1 plan = 20 points earned
* Actual results are 100% of Criterion 2 plan = 30 points earned
* Actual results are +0.25% of Criterion 3 plan = 35 points earned
* Total points earned = 85
*Total Bonus earned = 40% of salary

Page 6 of 6